Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on December 6, 2021 is acknowledged. Claims 1-59 have been canceled.  Claims 60-79 have been added.  Claims 60-79 are currently pending and under examination.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 26, 2021 and December 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Claim Objections
4.	Claim 67 is objected to because of the following informalities:  said claim recites in part “….composition comprises from about from about….”. An amendment is necessary to remove the second “from about”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 60-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 40, 42-55, 57 and 58 of copending Application No. 17/539674 (reference application 20220088088). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are drawn to a method treating a disease or disorder associated with a level of microbiota diversity in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacterial of the species Bacteroides thetaiotaomicron, wherein the bacterial strain comprises a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12, wherein the subject has a reduced level of microbiota diversity compared to the microbiota diversity in a health subject. 
Moreover, the co-pending claims are drawn to a method of increasing the microbiota diversity in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacterial strain of the species Bacteroides thetaiotaomicron, wherein the bacterial strain comprises a 16S rRNA gene sequence that has a least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NO: 1-12, and a pharmaceutically acceptable excipient or carrier, wherein the subject has a reduced level of microbiota diversity relative to a healthy subject.  The disease or disorder comprises IBS, IBD, obesity, type 2 diabetes, an infectious disease, cancer, an allergic disease, an autoimmune disease, or a metabolic disease. 
The pending claims anticipate and/or make obvious the copending invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claims 60, 66-70, 72, 74 and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38-39, 41-42, 49-54 and 56 of copending Application No. 16/247,834 (reference application 20190134108). Although the claims at issue are not identical, they are not patentably distinct from each other because are drawn to a method treating a disease or disorder associated with a level of microbiota diversity in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacterial of the species Bacteroides thetaiotaomicron, wherein the bacterial strain comprises a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12, wherein the subject has a reduced level of microbiota diversity compared to the microbiota diversity in a health subject. 
Moreover, the copending claims are drawn to a method of treating an inflammatory disorder in a subject in need thereof comprising administering to said subject a pharmaceutical composition that comprises an amount of a Bacteroides thetaiotaomicron bacteria strain deposited under accession number NCIMB 42341.
The pending claims anticipate and/or make obvious the copending invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Written Description 
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 60-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of broad spectrum fungal diseases, therapeutic proteins/nucleotides and their modifications thereof or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  In the instant case, to fulfill the written description requirement, a representative number of disorders and therapeutic proteins together with their specific functioning modifications/mutations thereof need to be described. 
Independent claim 60 is drawn to are drawn to a method treating a disease or disorder associated with a level of microbiota diversity in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacterial of the species Bacteroides thetaiotaomicron, wherein the bacterial strain comprises a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12, wherein the subject has a reduced level of microbiota diversity compared to the microbiota diversity in a health subject. 
The claims as drafted encompass a broad genus of diseases and disorders which are to be treated with the administration of B. thetaiotaomicron, wherein the bacterial strain comprises a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12.  The specification has not adequately described instances where variants of B. thetaiotaomicron have been administered and results in the subject having reduced levels of microbiota diversity and have therefore treated all the diseases and disorders that are encompassed by the claims. While microbiota diversity is effective in some situations, for instance, IBS and Crohn’s disease this does not necessarily correlate to the effectiveness towards to all possible diseases and disorders.  The claims encompass a method for treating, for example, infectious diseases, cancers, autoimmune diseases and metabolic diseases so longs as they are associated with a level of microbiota diversity.  The patient population is broad and the structure by which to accomplish the intended use is also broad.  It is not clear that any nucleotide having at least 95% sequence identity to SEQ ID NO: 1-12 will be effective in treating the diseases and disorders associated with a level of microbiota diversity. 
The specification does not adequately describe the invention as claimed. The specification only specifically describes a subject having Crohn's disease where the administration of Bacteroides thetaiotaomicron (B. theta) as the active ingredient is orally administered. The preferred bacterial strains is Bacteroides thetaiotaomicron deposited under accession number NCIMB 42341 (full length of SEQ ID NO: 1).  The results demonstrated that said strain was well tolerated, there were no serious adverse events, deaths or subjects who had to discontinue. Although the study showed promise that the strain can act as an agent capable of increasing diversity and evenness in the microbiota, showing Crohn's disease alone is not a sufficient and adequate description of what Applicant is in possession of. This is extremely important because changes in the structure of the nucleotide could ultimately impact its intended function. This is done by adequately providing the structure for the compounds encompassed by the claims, so much so that a skilled artisan could readily be aware of what Applicant is in possession of.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the claimed polynucleotides and modifications thereof. 
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
The specification is silent with regard to which structure (having 95% identity) is encompassed by the claimed invention. This is extremely important because changes in the structure of the claimed nucleic acid fragments could ultimately change the encoded protein as evidenced by Hoppner, Horm Re. 2002, 58 Suppl. 3:7-15, who discloses that genetic aberrations, like chromosomes aneuploidy, gene translocations or mutations in key regulatory proteins often lead to clinical symptoms (see the Abstract).  Hoppner teaches that minor genetic alterations like point mutations can affect the function of gene products (see the Abstract).  Therefore, based upon the teaching of the cited art, one of skill in the art could conclude that modifying a nucleic acid molecule has a direct effect on the protein and the function of the protein that is encoded by the nucleic acid molecule.  
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of polynucleotides and the mutations thereof as well as the disorders, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus of immunogenic compositions to which the claims refer and hence do not meet the written description requirements.
Lastly, as it pertains to claim 79, the claims do not describe this bacterial strain other than by the sequence identity and the accession number.  However, the specification states on page 12 that, “References to cells of the Bacteroides thetaiotaomicron strain deposited under accession number NCIMB 42341 encompass any cells that have the same safety and therapeutic efficacy characteristics as the strains deposited under accession number NCIMB 42341.”  Therefore, the cells are not actually limited to the deposited strain but instead also include any cells with the same safety and therapeutic efficacy characteristics of the deposited strain.  The specification does not disclose what the safety and therapeutic efficacy characteristics of the deposited strain and provides no indication as to what cells or cellular structures are required to have these characteristics.  The specification does not disclose any strain other than the deposited strain. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  With the exception of the strain actually deposited as NCIMB 42341, the skilled artisan cannot envision the detailed chemical structure of the encompassed bacterial strains, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. 
Claim Rejections - 35 USC § 112
Deposit rejection
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the bacterial strain NCIMB 42341 is required to practice the claimed invention.  As such it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the bacterial strain.
It is noted that Applicants have referred to a deposit of the bacteria, but there is no indication in the specification as to public availability.  The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception ( 37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 79 is rendered indefinite by the phrase “strain deposited under accession number 42341 at NCIMB.”  The specification states on page 12 that, “References to cells of the Bacteroides thetaiotaomicron strain deposited under accession number NCIMB 42341 encompass any cells that have the same safety and therapeutic efficacy characteristics as the strains deposited under accession number NCIMB 42341.”  Therefore, the cells are not actually limited to the deposited strain but instead also include any cells with the same safety and therapeutic efficacy characteristics of the deposited strain.  As the specification does not provide the safety and therapeutic efficacy characteristics of the deposited strain, it is not clear what cells would be encompassed.  Furthermore, based on language alone, it does not make sense to recite that the cells are limited to the strain deposited as NCIMB 42341 when the cells are not actually limited to the deposited strain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 60-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (WO2016/102950 A1; Published: 6/30/16; IDS 4/26/21).
Independent claim 60 is drawn to are drawn to a method treating a disease or disorder associated with a level of microbiota diversity in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacterial of the species Bacteroides thetaiotaomicron, wherein the bacterial strain comprises a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12, wherein the subject has a reduced level of microbiota diversity compared to the microbiota diversity in a health subject. 
The following rejection is made based upon the fact that the strain NCIMB 42341 is disclosed in the instant specification as comprising SEQ ID NO:1.
Patterson et al. disclose methods of treating and/or preventing a disorder of a subject comprising administering pharmaceutical compositions comprising Bacteroides thetaiotaomicron NCIMB 42341 and a pharmaceutically acceptable excipient, carrier, or diluent (see page 1, lines 29-31 and page 16, lines 30-33; meeting limitations of claim 60, 75 and 77-79).  The composition is formulated for oral administration, contains live cells, is lyophilized, and can be in the form of a tablet, capsule, or powder (see page 20, lines 20-26; meeting limitations of claims 70-72 and 74).  Patterson et al. states that the composition may include other bacterial species, which means that the composition also may not include other species (see page 20, lines 26-27; meeting limitations of claim 76).  The composition is administered in order to treat disorders including IBS, IBD, and Crohn’s (see claims 16 and 29) as well as treating generally inflammatory and autoimmune disorders (see page 8, lines 18-20; meeting limitations of claim 68-69).   Moreover, Patterson discloses that a suitable dose of the bacteria is 1x103 to about 1x1012. While the amount for the composition comprising said bacteria is from about 1x106 to about 1x1010 CFU (see page 21, lines 1-3; meeting limitations of claims 66-67). 
As it pertains to claims 61-65 and 73, one cannot separate the characteristics of a product from that product, administration of the same product to the same population would necessarily lead to the same effects.  Therefore, the limitations recited in claims 61-65 and 73 would inherently be met by practicing the methods disclosed by Patterson et al.
Conclusion
11.	No claim is allowed.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Maltzahn US 2016/0158294.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 29, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645